Citation Nr: 1748289	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  

In October 2016, the Board remanded issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's anxiety disorder and adjustment disorder did not manifest during active service and have not been shown to be causally related to his active service


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability. In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In this case, the Veteran asserts that he has PTSD related to in-service military stressors.  

Initially, the Board notes that the evidence does not indicate that a psychiatric disorder manifested during service.  At his July 1991 separation examination, the Veteran reported having frequent trouble sleeping; however, no diagnosis was given and his psychiatric evaluation was noted as normal.

Since service, the Veteran has been diagnosed with various psychiatric disorders.  VA treatment records indicate that he has been diagnosed with an adjustment disorder with anxiety and/ or depressed mood, and an anxiety disorder.  Thus, the first element of service connection has been met, i.e., a current disability.

The Board also notes that a June 2011 private treatment record notes that the Veteran had a past medical history of PTSD and was stable.  These private medical records also indicate that he denied having any significant psychological symptoms from June 2011 to August 2012.  Therefore, the past diagnosis of PTSD appears to have been noted based solely on the Veteran's statements.  For the reasons explained below, the Board finds that the June 2017 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD is more probative.

Regarding the second element, (i.e., in-service injury, disease, or event) the Veteran asserts that his psychiatric disorder is related to several stressful events that occurred during military service.  Initially, in February 1999, he did not report having experienced any in-service stressors.  He stated that he was deployed to Saudi Arabia "in the middle of a desert with no place to go," that he was not in any combat, and that he did not suffer any accidents or injuries.  He reported that his only complaint was waking up two to three times a night and that the problem began two years previously.  He stated that he did not recall any particular stressors or changes that might have precipitated this sleep difficulty.  

During an October 2011 VA examination, the Veteran stated that his lieutenant wanted him to go to Kuwait to take pictures of the oil fires, but that he declined.  The examiner indicated that this stressor did not meet criterion A for a diagnosis of PTSD.

In a December 2012 statement, the Veteran reported experiencing the following events during service:  1) his truck broke down while driving his lieutenant to Kuwait and that he had to walk in the tire tracks behind a truck that was detecting mines; 2) he was left out in the desert for two hours before buses came to pick them up; 3) he was afraid when the sirens went off, which occurred several times during the day and night; 4) while on guard duty, there was firing in front of the camp and he had no way to contact anyone because another soldier left with the phone; 5) another soldier got lost for four hours while going to pick up mail; 6) there was discord between the first sergeant and lieutenant, which caused him stress and panic; and 7) another solder ran into an oil pipe and caused crude oil to spill out of the ground, which resulted in him having to breath ammonia.

The Joint Services Records Research Center (JSRRC) was unable to verify any of the Veteran's reported stressors; however, the Board notes that he is competent to report what he personally experienced.  Although the Board finds no reason to doubt that these events occurred, the extent that these events affected him is questioned in light of the February 1999 VA examination in which he denied experiencing any stressful incidents.  

The remaining and dispositive question before the Board is whether any of the Veteran's current psychiatric disorders are related to the events that occurred during military service.  In this regard, the Board finds that the most probative evidence weighs against the claim.  

A VA examination was conducted in June 2017.  The Veteran indicated that he experienced anxiety in response to situational stressors, including financial pressures and health concerns.  He reported that he averaged about four hours of sleep and had problems falling and staying asleep.  He also stated that he had strange dreams but could not remember them.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that the disorder was less likely than not incurred in or caused by military service.  The examiner noted that the Veteran's adjustment disorder was related to his difficulty coping with various post-military situational stressors, most recently financial strain and health issues.  The examiner reviewed the Veteran's medical history, considered his lay assertions, and provided rationale for the opinion. Therefore, the Board finds the VA examiner's opinion highly probative.  Furthermore, there are no medical opinions relating any of his psychiatric disorders with his military service.

The Board has also considered the lay evidence of record.  As noted above, the Veteran is competent to describe what he has personally observed or experienced; however, the ultimate etiology question in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinion of the June 2017 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinions, and he provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for a psychiatric disorder must be denied.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


